DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 6/29/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Applicant’s argued (page 5 last para) that newly cited limitation “performing simulation of the phenomenon involving phase change of the liquid water using the degree of phase” would overcome 101 rejection and it is not persuasive. A simulation can be done in any generic computers and someone’s mind. Furthermore, a simulation of data based on a mathematical relationship is not significantly more.  In addition, the limit or incorporated by additional structure (see MPEP 2106.05).  Therefore, examiner maintains 101 rejection.  
On page 6 para 2 applicant further argued that “the claimed subject matter can improve accuracy of simulation”.  Although any data processing can improve accuracy, however, as recited in previous paragraph, the amended claim still invokes 101 and other issues. A perceived benefit does not overcome claimed limitations issues.  

With regards to applicant’s argument on section “Claim Rejection Under 35 U.S.C. §103” that proposed amendment would overcome prior art on the record, the argument is not persuasive.  Firstly, amended claims do not overcome 101 rejections.  Secondly, Matamoros teaches simulation of the water and heat management in proton exchange using 3D numerical model (title, abstract).  Furthermore, Matamoros teaches developing the model and calculating the water and heat management, transport of water in the polymer membrane, phase change of water and other variables (abstract).  Simulating algorithm or model using a generic computer is known to PHOSITA and obvious to try for predictable result.  In addition, secondary reference Huang (9,302,219) teaches measuring gas phase in a fuel cell equilibrium using different sensors (col 5 lines 12-18, Fig 5). 

Furthermore, based on amendments, examiner used new references. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8 and 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims 1, 6 and 9 recite(s) “calculating by a processor, a degree of phase change”. This judicial exception is not integrated into a practical application because the processor calculating phase change based on other variables by processor or a generic computer of known mathematical model or equation, under broadest reasonable interpretation, covers performance of the limitation in the mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. Furthermore, degree of phase change in a porous medium based on an area of a gas-liquid interface in the porous medium per unit volume and a phase change rate at the gas-liquid interface is a calculated by a mathematical expression of known parameters.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Furthermore, newly added limitation “performing simulation of the phenomenon involving phase change of the liquid water using the degree of phase” do not remedy abstract idea and 101 issue.    A simulation can be done with a mental process. A simulation of data based on a mathematical relationship is not significantly more. In addition, a simulation with a generic computer is not significantly more.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform a degree of phase change without any additional elements, like sensor. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of degree of phase change in a porous medium based on an area of a gas-liquid interface in the porous medium per unit volume and a phase change rate at the gas-liquid interface is a calculated by a mathematical expression such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to calculating a degree of phase of the abstract idea into a practical application, the additional element of using a processor to perform phase change rate of gas-liquid interface and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Similarly claims 2-7 are not patent eligible as they recite different calculating steps performed by a generic processor.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Loo et al. (NPL “Derivation of a Fast Mathematical Model of PEM Fuel Cell With Two-Phase Water Transport” hereinafter Loo) in view of Reeh et al. (11,071,840 hereinafter Reeh).


Regarding claims 1, 6, Loo teaches a method of simulating an electricity generation performance of a fuel call including a porous medium included in at least one of a catalyst layer or a gas diffusion layer (abstract), the method comprising: 
calculating, by a processor (simulation tools: commercial computational fluid dynamics: page 216 column right para 2), a degree of phase change (vapor ad liquid phase model: abstract) of the liquid water in the porous medium (page 217 column left para 1) per unit volume and unit time based on: 
an area of a gas-liquid interface in the porous medium per unit volume, and a phase change rate at the gas-liquid interface (page 218 column left para 1, equations section III); 
calculating, by the processor, an effective mutual diffusion coefficient (equation 9 page 219; table I page 221) of gases diffusing in voids other than the liquid water in the porous medium by using a simulation method based on a concept of a (Boltzmann equation by) using Stefan-Maxwell equation (equation 6, para second last column right page 218); 
calculating, by the processor, a gas distribution of the gases in the fuel cell based on the effective mutual diffusion coefficient of the gases (page 220, column left, equation 15, para 2); calculating, by the processor, a liquid water distribution in the fuel cell including the porous medium based on the degree of phase change in the porous medium per unit volume and unit time (abstract); and 
calculating, by the processor, a potential distribution in the fuel cell, as the electricity generation performance, based on the liquid water distribution in the fuel cell and the gas distribution in the fuel cell (abstract).  
	
	However, Loo does not teach a processor and using a concept of Boltzmann equation.

Reeh teaches using a processor for simulating cell properties (col 2 lines 26-32, col 13 lines 21-28).
Thus both Loo and Reeh teach using different parameters to simulate gas behavior in cells.  Regarding specific Boltzmann equation, representing a particular problem related to an environment/cell, gas interface, with different equations or deriving using multiple equations are known to one person having skilled in the art (PHOSITA) before the effective date of invention.
		
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a controller as taught by Huang to automate the calculation for commercial success.  Furthermore, use of a processor is known to PHOSITA and would have been obvious to try.

	With respect to claim 2, Loo teaches before calculating, by the processor, the degree of phase change, obtaining, by the processor, (structure) information of the porous medium (area equation 4 page 218); and calculating, by the processor, the area of the gas-liquid interface in the porous medium per unit volume based on the structure information of the porous medium (equation 4).  
However, Loo does not teach use using structure information of the porous medium. 
Regarding specific cell structure information, representing a particular problem related to an environment/cell, gas interface, with different equations or deriving using multiple equations are known to one person having skilled in the art (PHOSITA) before the effective date of invention.
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to use cell structure since implementing mathematical relationship on controller is known to one skilled in the art and obvious to try to implement different equation to obtain predictable/better result.

Regarding claim 3, Loo teaches a before calculating, by the processor, the degree of phase change, obtaining, by the processor, the area of the gas-liquid interface in the porous medium per unit volume (area equation 4 page 218).
With respect to claim 4, Loo teaches before calculating, by the processor, the degree of phase change, calculating, by the processor, the phase change rate at the gas-liquid interface by using a molecular dynamics method (flow rates are dependent on phase changes: equation 11 page 219; Fig 5).  

Regarding claim 5, Loo teaches a before calculating, by the processor, the degree of phase change, obtaining, by the processor, the phase change rate at the gas-liquid interface (phase changes: equation 11 page 219; Fig 5).  
  
With respect to claim 8, Loo teaches the calculating the liquid water distribution (void volume controls the diffusion, Section Liquid water saturation page 219).  Regarding specific equation, representing a particular problem related to an environment/cell, gas interface, with different equations or deriving using multiple equations are known to one person having skilled in the art (PHOSITA) before the effective date of invention.

Regarding claim 9, Loo teaches a simulation apparatus for simulating a phenomenon involving phase change of liquid water in a porous medium (abstract; (simulation tools: commercial computational fluid dynamics: page 216 column right para 2), comprising: 
a processor; and a non-transitory storage storing a program (simulation tools: commercial computational fluid dynamics: page 216 column right para 2, a simulation tool is run on a computer having a processor wherein the program code is stored in no-transitory memory), wherein:
the program, when executed by the processor, causes the processor to: calculate, by a processor, a degree of phase change of the liquid water (vapor ad liquid phase model: abstract) in the porous medium per unit volume (page 217 column left para 1) and unit time based on: an area of a gas-liquid interface in the porous medium per unit volume, and a phase change rate at the gas-liquid interface; and perform simulation of the phenomenon involving phase change of the liquid water using the degree of phase change , and the phase change of the liquid water includes evaporation or condensation (page 218 column left para 1, equations section III), and the degree of phase change of the liquid water corresponds to an amount of evaporation per unit time or an amount of condensation per unit time (column right para 1 page 216, Fig 10).

	However, Loo does not teach a processor.
Reeh teaches using a processor for simulating cell properties (col 2 lines 26-32, col 13 lines 21-28).
Thus both Loo and Reeh teach using different parameters to simulate gas behavior in cells.  Regarding specific Boltzmann equation, representing a particular problem related to an environment/cell, gas interface, with different equations or deriving using multiple equations are known to one person having skilled in the art (PHOSITA) before the effective date of invention.
		
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a controller as taught by Huang to automate the calculation for commercial success.  Furthermore, use of a processor is known to PHOSITA and would have been obvious to try. Regarding specific equation, representing a particular problem related to an environment/cell, gas interface, with different equations or deriving using multiple equations are known to one person having skilled in the art (PHOSITA) before the effective date of invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855